Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angus Whitney appeals the district court’s order granting the Government’s motion to dismiss for lack of jurisdiction. *363We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Whitney v. United States Navy, No. 2:09-cv00201-RAJ-TEM (E.D.Va. July 28, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.